


EXHIBIT 10.32

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE IS MADE EFFECTIVE AS OF MARCH 1, 2001 BY AND
BETWEEN LINCOLN TOWN CENTER, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY,
(“LANDLORD”) AND FEATHER RIVER STATE BANK, A CALIFORNIA STATE CHARTERED BANK,
(“TENANT”) WITH REFERENCE TO THE FACTS SET FORTH BELOW.

 

RECITALS

 

A.            Landlord and Tenant are parties to that certain lease dated
December 1, 2000, and hereby express their mutual desire and intent to amend the
terms of the Lease by this First Amendment to Lease with those terms, covenants,
and conditions as hereinafter provided.

 

B.            Landlord leased to Tenant a certain retail space consisting of
approximately 1,200 square feet identified as 435 South Highway 65, Suite A,
Lincoln, California (the “Premises”).

 

C.            Landlord and Tenant desire to amend and modify the lease document
effective March 1, 2001.

 

NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE
PARTIES HERETO AGREE AS SET FORTH BELOW.

 

1.             Section 1.4 Premises shall now read, “In consideration of the
rents, covenants and agreements on the part of Tenant to be paid and performed,
the Landlord leases to the Tenant, and Tenant leases from Landlord, for the
Term, at the rental and upon the conditions of this Lease, that certain space
(referred to herein as the “Premises”), now or hereafter to be erected in the
Lincoln Hills Town Center Shopping Center (herein called the “Shopping Center”)
in Lincoln (City) Placer (County) California (State).  The location of the
Premises is outlined in red on the site plan of the Shopping Center, attached
hereto as Exhibit “A” and made a part hereof, and otherwise known as 435 South
Highway 65, Suites A & B, Lincoln, California, (address) said Premises being
agreed for purposes of this Lease, to have an area of approximately 2,280 square
feet.  Tenant acknowledges that the site plan shown on Exhibit “A” is tentative
and that Landlord may change the shape, size, location, number and extent of the
improvements shown thereon and eliminate or add any improvements to any portion
of the Shopping Center as provided in Article VII herein."

 

2.             Section 1.11 Minimum Monthly Rent and Other Charges Payable by
Tenant shall now read,

 

"(a) Minimum Monthly Rent.  Four thousand four hundred forty-six and 00/100
Dollars ($4,446,00) per month for the first twenty-four (24) months, as provided
in Section 3.1, which shall be increased annually on the day and the month on
which the Commencement Date occurs in each consecutive year following the
Commencement Date (the “Anniversary Date”) (except on the first anniversary of
the Commencement Date, i.e. month thirteen (13) as set forth above), either (i)
in accordance with the increase in the United States-Department of Labor, Bureau
of Labor Statistics, Consumer Price Index for Urban Wage Earners and Clerical
Workers (all Items for the San Francisco-Oakland-San Jose Statistical Area on
the basis of 1982-84 = 100 [the “Index”]), as provided in Section 3.2, or (ii)
by five percent (5%) over the Minimum Monthly Rent then in effect.  If (ii) is
completed, then (i) and Section 3.2 are inapplicable. Notwithstanding the
foregoing, (i) shall only apply during the “extended term” pursuant to Rider One
hereof, and (ii) shall be applicable during the initial five (5) year Term.

 

(b) Other Periodic Payments.  Monthly Payments of Operating Costs (see Section
4.8) including, without limitation, Taxes, Utilities, Insurance Premiums, or
other amounts as provided in this Lease.  The initial monthly charge for such
Operating Costs is nine hundred eighty and 40/100 Dollars ($980.40)."

 

3.             Landlord agrees to remove the demising wall separating Suite A
from Suite B, and existing ceiling grid.

 

4.             Except as modified herein, the Lease shall remain in full force
and effect as modified

 

1N WITNESS WHEREOF THIS AMENDMENT TO LEASE IS EXECUTED AS OF THE DATE FIRST
WRITTEN ABOVE.

 

LANDLORD:

LINCOLN TOWN CENTER, LLC

 

 

A California Limited Liability Company

 

 

--------------------------------------------------------------------------------


 

TENANT:

FEATHER RIVER STATE BANK,

 

 

 

A California State Chartered Bank

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

2

--------------------------------------------------------------------------------

 

